Haneord, J.
This is a case of seizure under section 3082, Rev. St., the merchandise alleged to be contraband being the 370 pounds of prepared opium referred to in my opinion in the preceding case, (United States v. The Walla Walla, ante, 796,) the circumstances connected with the discovery and seizure of which are stated in that opinion. After this suit was commenced, and notice of the seizure published, the claimant appeared, filed his .claim as owner of the property, and answered the information, denying that the merchandise was of foreign growth and manufacture, and that it was unlawfully imported into the United *799States. Upon these' issues a trial has been bad, the testimony in this case being the same as that taken in the case referred to against the steam-ship Walla Walla, no additional proofs being offered on either side. The claimant has not, to the knowledge of the court, appeared in person before the court at any time. He has not testified as to any facts within his knowledge as to when or how he acquired the ownership of the opium. For aught that appears, he may have bought the right of a smuggler to this property, since, its discoveiy and seizure by the United States officers. It may be fairly assumed, however, that if lie is the bona, fide owner, and if the merchandise is not in fact contraband, that he could easily have shown, by competent proof, whore and by whom it was manufactured, when it w'as imported into the United States, if it ever was imported, and when, from whom, and in what manner he acquired ownership of it; and he should at least offer some explanation of the peculiar circumstances as to the opium being packed in casks, and shipped under the false designation of “sauerkraut” and “skid grease.” Having failed to do this, or to make any attempt to do so, l think he has failed to establish, by a preponderance of the testimony, his right to recover the property, which he is bound to do to make good his claim under the provisions of section 909, Rev. St., which casts the burden of proof upon him; there being an abundance of testimony to show probable cause for the seizure. A decree will therefore be awarded, condemning tlie opium as forfeited to the United States, according to the prayer of the information.